 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT

 7                                     DISTRICT OF NEVADA

 8   JOSE CESAR CAMACHO,                                   Case No.: 2:18-cv-02018-GMN-GWF

 9          Petitioner
                                                                          ORDER
10 v.

11 SHERIFF JOE LOMBARDO, et al.,

12          Respondents

13

14         Petitioner Jose Cesar Camacho has submitted a 28 U.S.C. § 2241 habeas corpus petition.

15 However, petitioner has failed to submit an application to proceed in forma pauperis or pay the

16 filing fee. Accordingly, this matter has not been properly commenced. 28 U.S.C. § 1915(a)(2)

17 and Local Rule LSR1-2.

18         Thus, the present action will be dismissed without prejudice to the filing of a new petition

19 in a new action with either the $5.00 filing fee or a completed application to proceed in forma

20 pauperis on the proper form with both an inmate account statement for the past six months and a

21 properly executed financial certificate.

22         Further, petitioner states in the petition that he is being held in Clark County Detention

23 Center on charges of which he has already been exonerated (ECF No. 1-1, p. 6). The court takes
 1 judicial notice of the online inmate information of Clark County Detention Center (CCDC), and

 2 the records indicate that petitioner is not currently in CCDC custody. The Nevada Department of

 3 Corrections’ (NDOC) online inmate records also indicate that petitioner is not in NDOC custody.

 4 Thus, Camacho’s habeas claim may be moot.

 5         IT IS THEREFORE ORDERED that the Clerk shall DETACH and FILE the petition

 6 (ECF No. 1-1).

 7         IT IS FURTHER ORDERED that this action is DISMISSED without prejudice as set

 8 forth in this order.

 9         IT IS FURTHER ORDERED that a certificate of appealability is DENIED, as jurists of

10 reason would not find the court’s dismissal of this improperly commenced action without

11 prejudice to be debatable or incorrect.

12         IT IS FURTHER ORDERED that the Clerk shall ENTER JUDGMENT accordingly

13 and close this case.

14

15         DATED: 20 December 2018.

16

17                                                    GLORIA M. NAVARRO, CHIEF JUDGE
                                                      UNITED STATES DISTRICT COURT
18

19

20

21

22

23



                                                  2
